DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-18 is/are currently pending and considered below.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 3-18) and Species I (a bag conveyance system as depicted in Figs. 1-11) in the reply filed on 13 November 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4, 6, 10, 14, and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 recites the limitations "the plurality of posture change mechanism" and “the plurality of conveyance units”.  There is insufficient antecedent bases for the limitations in the claim. Furthermore, if the limitations are referencing “a posture change mechanism” and “a conveyance unit” of claim 3, it is unclear how a single mechanism/unit can comprise a plurality of mechanisms/units (Examiner suggests amending claim 3 to read “one or more posture change mechanisms” and amending claim 4 to read “wherein one or more posture change mechanisms comprise a plurality of posture change mechanisms”, with similar changes done to the conveyance unit).
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 7-8, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horning (US 4,030,528 A).
Regarding claim 3, Horning discloses a bag conveyance apparatus (Figs. 1-4) comprising:
a stocker (pallet stock 12) in which a bag bundle including a plurality of bags (3) is accommodated;
a holding member (supports 2) which picks up and holds the bag bundle accommodated in the stocker (Figs. 1-2);
a posture change mechanism (right end of the horizontal conveyor belt 1 including position 5 and cylinders 4) which includes a delivery unit (belt of 1 and cylinders 4) to which the bag bundle in a standing posture (“upright position” of 3) is delivered from the holding member, and a rotation mechanism (rotating end of the conveyor 1) which rotates the delivery unit to change a posture of the bag bundle held by the delivery unit from the standing posture to a lying posture (“lying position” of 3’); and
a conveyance unit (upright conveyor belt 7) which includes a push unit (plate 8) and a conveyance drive mechanism (band 7) driving the push unit, and causes the conveyance drive mechanism to drive the push unit in such a manner that the push unit moves the bag bundle in the lying posture from the delivery unit toward a supply unit (cassette formed by walls 13).

Regarding claim 7, Horning discloses the bag conveyance apparatus as defined in claim 3, wherein: the delivery unit has a groove which extends toward the supply unit (cylinders 4 extend towards the cassette formed by walls 13, see Figs. 1-2), and the push unit is driven by the conveyance drive mechanism to travel in the groove to move the bag bundle from the delivery unit toward the supply unit (see Fig. 1).
Regarding claim 8, Horning discloses the bag conveyance apparatus as defined in claim 4, wherein: the delivery unit has a groove which extends toward the supply unit (cylinders 4 extend towards the cassette formed by walls 13, see Figs. 1-2), and the push unit is driven by the conveyance drive mechanism to travel in the groove to move the bag bundle from the delivery unit toward the supply unit (see Fig. 1).
Regarding claim 15, Horning discloses the bag conveyance apparatus as defined in claim 3 comprising a detection unit (automatic regulating mechanism 11), wherein, the push unit arranges the bag bundle in a supply position of the supply unit, the detection unit detects presence or absence of a bag in the supply position (“An automatic regulating mechanism 11 registers the level at which the uppermost sack 10 is located in the magazine” col. 4 lines 43-45), and the conveyance drive mechanism drives the push unit according to detection result of the detection unit in such a manner that a new bag bundle is conveyed toward the supply position according to presence or absence of a bag in the supply position (starting and stopping of the entire conveyor system based on presence or absence of the uppermost bag 10, col. 4 lines 43-49).
Regarding claim 16, Horning discloses the bag conveyance apparatus as defined in claim 4 comprising a detection unit (automatic regulating mechanism 11), wherein, the push unit (“An automatic regulating mechanism 11 registers the level at which the uppermost sack 10 is located in the magazine” col. 4 lines 43-45), and the conveyance drive mechanism drives the push unit according to detection result of the detection unit in such a manner that a new bag bundle is conveyed toward the supply position according to presence or absence of a bag in the supply position (starting and stopping of the entire conveyor system based on presence or absence of the uppermost bag 10, col. 4 lines 43-49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horning.
Regarding claim 4, Horning discloses the bag conveyance apparatus as defined in claim 3.
Horning does not explicitly disclose that the plurality of posture change mechanisms are provided, and the plurality of conveyance units are provided and are assigned to the plurality of posture change mechanisms respectively.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of posture change mechanisms and a plurality of conveyance units, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (duplication of the parts thereof merely doubles the work throughput, which involves only routine skill in the art). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. See also, MPEP § 2144.05; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Allowable Subject Matter
Claims 6, 10, 12, 14, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5, 9, 11, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or make obvious the claimed invention including the following features: 
Claims 5 and 6, “the holding member delivers the bag bundle to the delivery unit through the opening part, the bag bundle in the standing posture delivered from the holding member is placed on the first wall part, and the bag bundle in the lying posture held by the delivery unit is placed on the second wall part”.
Claims 11 and 12, “wherein, the delivery unit has a cutout portion, and the guide member placed in the regulation position is located in the cutout portion, and the guide member placed in the retreat position is located outside the cutout portion.”.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731